PER CURIAM.

ORDER

In this rent and possession case, defendant filed a counterclaim seeking damages. The trial court dismissed the counterclaim on the basis of res judicata. Also, it denied defendant’s motion for continuance and, following a hearing, granted judgment for plaintiff.
In her appeal, defendant raises three points. They relate to the dismissal of the counterclaim and refusal to grant the continuance.
We have examined the legal file and briefs and no error of law appears. An opinion would have no precedential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b).